Citation Nr: 1736414	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.R., observer


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in December 2016.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's current tinnitus is as likely as not proximately due to or caused by in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Regarding the claim for service connection for tinnitus the Board finds it unnecessary to address the duty to notify and assist as the tinnitus claim is being granted in full.


Service Connection

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b).  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran, whose military occupational specialty (MOS) was of an armored tank crewman, alleges that service connection is warranted for tinnitus based on exposure to acoustic trauma.  The in December 2012 rating decision it was noted that the Veteran had military noise exposure.  At his December 2016 hearing he described in detail such noise exposure serving as a tank crewmember and driver, including during 30 day field exercises when he was sometimes in the tank for up to 24 hours a day, with exposure to sounds from the tank engines to sounds from firing guns.  As such, the Board finds the evidence establishes in-service acoustic trauma as consistent with the Veteran's places, types, and circumstances of his service.  

As for the tinnitus, he described first hearing it in active service, after being at gunnery ranges, but he indicated that the tinnitus described as a ringing sound would be intermittent, going away and returning later.  He described the tinnitus as worsening over the years, and indicated that it currently was constant.  See Transcript at pgs 4-10.  

Service treatment records reveal no findings or complaints of ear problems including tinnitus on entrance examination and report of medical history in March 1969, although his July 1971 report of medical history indicated he checked "yes" for a history of ear, nose and throat trouble. 

Based on the evidence of record, the Board finds that entitlement to service connection for tinnitus is warranted as the evidence suggests the tinnitus began in service, and was caused by acoustic trauma.  The balance of the lay and medical evidence reflects tinnitus to be a subjective symptom that began in service per the Veteran's competent and credible reported history, to include during his Board hearing testimony.  

The Board also finds that the competent medical evidence is a balance of favorable and unfavorable evidence rendering it in equipoise.  A December 2012 VA examination report determined that tinnitus was less likely than not related to service, based on there being no documented hearing loss upon discharge from service and no noise related event related to tinnitus onset.  The examiner determined that the tinnitus was at least as likely a symptom of hearing loss which was determined to not be related to service.  The examiner acknowledged the Veteran's hearing testimony regarding time of onset, but stated that the Veteran was not competent to provide an opinion as to etiology.  

The favorable evidence includes a March 2012 letter from a private ENT physician, G.S., MD, describing the Veteran's treating the Veteran's longstanding tinnitus since his service between 1969 and 1971.  The Veteran was noted by this doctor to have had exposure to loud noise serving in the Tank Corps without hearing protection and had persistent tinnitus ever since service.  See 5 pgs private med recs in VBMS at pg 1.  Treatment for the tinnitus was noted to continue with the private ENT facility in December 2016, with the records focused on treatment options rather than etiology.  

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  As noted above, the Board finds him credible because his statements have been detailed and consistent.

The Veteran has met the current disability requirement, diagnosed as tinnitus, as noted by the competent lay and medical evidence as reported above.  The March 2012 favorable opinion by Dr. G.S. is consistent with the history provided by the Veteran of onset and exposure.  By contrast the December 2012 VA examiner discounted the lay testimony from an etiology aspect without considering the competency of the lay testimony from the aspect of onset and description of symptoms.   

The Board therefore finds that the Veteran has tinnitus, and that competent and probative medical and lay evidence indicates that it as likely as not began on or around the time of the established in-service exposure to acoustic trauma and continued thereafter.  With this in mind, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals





